     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 1 of 23 Page ID #:40



 1   TRACY L. WILKISON
     Attorney for the United States,
 2   Acting Under Authority Conferred by
     28 U.S.C. § 515
 3   PATRICK R. FITZGERALD
     Assistant United States Attorney
 4   Chief, National Security Division
     CHRISTOPHER D. GRIGG (California Bar No. 220243)
 5   Assistant United States Attorney
     Chief, Terrorism and Export Crimes Section
 6   MELANIE SARTORIS (California Bar No. 217560)
     Assistant United States Attorney
 7   Deputy Chief, General Crimes Section
     JULIUS J. NAM (California Bar No. 288961)
 8   Assistant United States Attorney
     Criminal Appeals Section
 9        1500 United States Courthouse
          312 North Spring Street
10        Los Angeles, California 90012
          Telephone:     (213) 894-5429/5615/8692
11        Facsimile:     (213) 894-2927
          E-mail:        christopher.grigg@usdoj.gov
12                       melanie.sartoris@usdoj.gov
                         julius.nam@usdoj.gov
13
     Attorneys for Plaintiff
14   UNITED STATES OF AMERICA

15                          UNITED STATES DISTRICT COURT

16                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

17   UNITED STATES OF AMERICA,               No.

18             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             RAFIA SULTANA SHAREEF
19                   v.

20   RAFIA SULTANA SHAREEF,
        aka “Rafia Farook,”
21
               Defendant.
22

23

24        1.    This constitutes the plea agreement between RAFIA SULTANA
25   SHAREEF, also known as “Rafia Farook” (“defendant”), and the United
26   States Attorney’s Office for the Central District of California (“the
27   USAO”) in the investigation of alteration, destruction, and
28   mutilation of records by defendant.       This agreement is limited to the
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 2 of 23 Page ID #:41



 1   USAO and cannot bind any other federal, state, local, or foreign

 2   prosecuting, enforcement, administrative, or regulatory authorities.

 3                             DEFENDANT’S OBLIGATIONS

 4        2.    Defendant agrees to:

 5              a.   Give up the right to indictment by a grand jury and,

 6   at the earliest opportunity requested by the USAO and provided by the

 7   Court, appear and plead guilty to a single-count information in the

 8   form attached to this agreement as Exhibit A or a substantially

 9   similar form, which charges defendant with alteration, destruction,

10   and mutilation of records in violation of Title 18, United States

11   Code, Section 1519.

12              b.   Not contest facts agreed to in this agreement.

13              c.   Abide by all agreements regarding sentencing contained

14   in this agreement.

15              d.   Appear for all court appearances, surrender as ordered

16   for service of sentence, obey all conditions of any bond, and obey

17   any other ongoing court order in this matter.

18              e.   Not commit any crime; however, offenses that would be

19   excluded for sentencing purposes under United States Sentencing

20   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

21   within the scope of this agreement.

22              f.   Be truthful at all times with the United States

23   Probation and Pretrial Services Office and the Court.

24              g.   Pay the applicable special assessment at or before the

25   time of sentencing unless defendant has demonstrated a lack of

26   ability to pay such assessments.

27        3.    Defendant further agrees to cooperate fully with the USAO,

28   the Federal Bureau of Investigation, and, as directed by the USAO,

                                          2
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 3 of 23 Page ID #:42



 1   any other federal, state, local, or foreign prosecuting, enforcement,

 2   administrative, or regulatory authority.        This cooperation requires

 3   defendant to:

 4              a.   Respond truthfully and completely to all questions

 5   that may be put to defendant, whether in interviews, before a grand

 6   jury, or at any trial or other court proceeding.

 7              b.   Attend all meetings, grand jury sessions, trials or

 8   other proceedings at which defendant’s presence is requested by the

 9   USAO or compelled by subpoena or court order.

10              c.   Produce voluntarily all documents, records, or other

11   tangible evidence relating to matters about which the USAO, or its

12   designee, inquires.

13        4.    For purposes of this agreement: (1) “Cooperation

14   Information” shall mean any statements made, or documents, records,

15   tangible evidence, or other information provided, by defendant

16   pursuant to defendant’s cooperation under this agreement; and

17   (2) “Plea Information” shall mean any statements made by defendant,

18   under oath, at the guilty plea hearing and the agreed to factual

19   basis statement in this agreement.

20                              THE USAO’S OBLIGATIONS

21        5.    The USAO agrees to:

22              a.   Not contest facts agreed to in this agreement.

23              b.   Abide by all agreements regarding sentencing contained

24   in this agreement.

25              c.   At the time of sentencing, provided that defendant

26   demonstrates an acceptance of responsibility for the offense up to

27   and including the time of sentencing, recommend a sentence of

28   imprisonment no higher than 18 months.

                                          3
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 4 of 23 Page ID #:43



 1        6.    The USAO further agrees:

 2              a.   Not to offer as evidence in its case-in-chief in the

 3   above-captioned case or any other criminal prosecution that may be

 4   brought against defendant by the USAO, or in connection with any

 5   sentencing proceeding in any criminal case that may be brought

 6   against defendant by the USAO, any Cooperation Information.

 7   Defendant agrees, however, that the USAO may use both Cooperation

 8   Information and Plea Information: (1) to obtain and pursue leads to

 9   other evidence, which evidence may be used for any purpose, including

10   any criminal prosecution of defendant; (2) to cross-examine defendant

11   should defendant testify, or to rebut any evidence offered, or

12   argument or representation made, by defendant, defendant’s counsel,

13   or a witness called by defendant in any trial, sentencing hearing, or

14   other court proceeding; and (3) in any criminal prosecution of

15   defendant for false statement, obstruction of justice, or perjury.

16              b.   Not to use Cooperation Information against defendant

17   at sentencing for the purpose of determining the applicable guideline

18   range, including the appropriateness of an upward departure, or the

19   sentence to be imposed, and to recommend to the Court that

20   Cooperation Information not be used in determining the applicable

21   guideline range or the sentence to be imposed.         Defendant

22   understands, however, that Cooperation Information will be disclosed

23   to the United States Probation and Pretrial Services Office and the

24   Court, and that the Court may use Cooperation Information for the

25   purposes set forth in U.S.S.G § 1B1.8(b) and for determining the

26   sentence to be imposed.

27

28

                                          4
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 5 of 23 Page ID #:44



 1              c.   In connection with defendant’s sentencing, to bring to

 2   the Court’s attention the nature and extent of defendant’s

 3   cooperation.

 4              d.   If the USAO determines, in its exclusive judgment,

 5   that defendant has both complied with defendant’s obligations under

 6   paragraphs 2 and 3 above and provided substantial assistance to law

 7   enforcement in the prosecution or investigation of another

 8   (“substantial assistance”), to move the Court pursuant to U.S.S.G.

 9   § 5K1.1 to fix an offense level and corresponding guideline range

10   below that otherwise dictated by the sentencing guidelines, and to

11   recommend a term of imprisonment within this reduced range.

12              DEFENDANT’S UNDERSTANDINGS REGARDING COOPERATION

13        7.    Defendant understands the following:

14              a.   Any knowingly false or misleading statement by

15   defendant will subject defendant to prosecution for false statement,

16   obstruction of justice, and perjury and will constitute a breach by

17   defendant of this agreement.

18              b.   Nothing in this agreement requires the USAO or any

19   other prosecuting, enforcement, administrative, or regulatory

20   authority to accept any cooperation or assistance that defendant may

21   offer, or to use it in any particular way.

22              c.   Defendant cannot withdraw defendant’s guilty plea if

23   the USAO does not make a motion pursuant to U.S.S.G. § 5K1.1 for a

24   reduced guideline range or if the USAO makes such a motion and the

25   Court does not grant it or if the Court grants such a USAO motion but

26   elects to sentence above the reduced range.

27              d.   At this time the USAO makes no agreement or

28   representation as to whether any cooperation that defendant has

                                          5
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 6 of 23 Page ID #:45



 1   provided or intends to provide constitutes or will constitute

 2   substantial assistance.     The decision whether defendant has provided

 3   substantial assistance will rest solely within the exclusive judgment

 4   of the USAO.

 5              e.   The USAO’s determination whether defendant has

 6   provided substantial assistance will not depend in any way on whether

 7   the government prevails at any trial or court hearing in which

 8   defendant testifies or in which the government otherwise presents

 9   information resulting from defendant’s cooperation.

10                              NATURE OF THE OFFENSE

11        8.    Defendant understands that for defendant to be guilty of

12   the crime charged in the single-count information, that is,

13   alteration, destruction, and mutilation of records, in violation of

14   Title 18, United States Code, Section 1519, the following must be

15   true: (1) defendant knowingly altered, destroyed, or mutilated a

16   record, document or tangible object; and (2) defendant acted with the

17   intent to impede, obstruct or influence an actual or contemplated

18   investigation of a matter within the jurisdiction of any department

19   or agency of the United States.

20                                     PENALTIES

21        9.    Defendant understands that the statutory maximum sentence

22   that the Court can impose for a violation of Title 18, United States

23   Code, Section 1519, is: 20 years’ imprisonment; a three-year period

24   of supervised release; a fine of $250,000 or twice the gross gain or

25   gross loss resulting from the offense, whichever is greatest; and a

26   mandatory special assessment of $100.

27        10.   Defendant understands that supervised release is a period

28   of time following imprisonment during which defendant will be subject

                                          6
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 7 of 23 Page ID #:46



 1   to various restrictions and requirements.        Defendant understands that

 2   if defendant violates one or more of the conditions of any supervised

 3   release imposed, defendant may be returned to prison for all or part

 4   of the term of supervised release authorized by statute for the

 5   offense that resulted in the term of supervised release, which could

 6   result in defendant serving a total term of imprisonment greater than

 7   the statutory maximum stated above.

 8        11.   Defendant understands that, by pleading guilty, defendant

 9   may be giving up valuable government benefits and valuable civic

10   rights, such as the right to vote, the right to possess a firearm,

11   the right to hold office, and the right to serve on a jury.

12   Defendant understands that she is pleading guilty to a felony and

13   that it is a federal crime for a convicted felon to possess a firearm

14   or ammunition.    Defendant understands that the conviction in this

15   case may also subject defendant to various other collateral

16   consequences, including but not limited to revocation of probation,

17   parole, or supervised release in another case and suspension or

18   revocation of a professional license.        Defendant understands that

19   unanticipated collateral consequences will not serve as grounds to

20   withdraw defendant’s guilty plea.

21        12.   Defendant understands that, if defendant is not a United

22   States citizen, the felony conviction in this case may subject

23   defendant to: removal, also known as deportation, which may, under

24   some circumstances, be mandatory; denial of citizenship; and denial

25   of admission to the United States in the future.          The Court cannot,

26   and defendant’s attorney also may not be able to, advise defendant

27   fully regarding the immigration consequences of the felony conviction

28   in this case.    Defendant understands that unexpected immigration

                                          7
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 8 of 23 Page ID #:47



 1   consequences will not serve as grounds to withdraw defendant’s guilty

 2   plea.

 3                                   FACTUAL BASIS

 4           13.   Defendant admits that defendant is, in fact, guilty of the

 5   offense to which defendant is agreeing to plead guilty.           Defendant

 6   and the USAO agree to the statement of facts provided below and agree

 7   that this statement of facts is sufficient to support a plea of

 8   guilty to the charge described in this agreement and to establish the

 9   Sentencing Guidelines factors set forth in paragraph 15 below but is

10   not meant to be a complete recitation of all facts relevant to the

11   underlying criminal conduct or all facts known to either party that

12   relate to that conduct.

13           On December 2, 2015, defendant was living at a residence that

14   she shared with her son, Syed Rizwan Farook (“Farook”), Farook’s

15   wife, Tashfeen Malik (“Malik”), and the infant child of Farook and

16   Malik.    The residence was on Center Street in Redlands (the “Center

17   Street Residence”), in San Bernardino County, California.

18           At approximately 8:00 a.m. on December 2, 2015, Farook and Malik

19   left the Center Street Residence, leaving their infant with

20   defendant.     Farook told defendant that he and Malik were going to a

21   medical appointment, which was not true.        Farook and Malik instead

22   drove a black SUV that Farook had rented a few days earlier to the

23   Inland Regional Center (“IRC”) located at 1365 South Waterman Avenue,

24   San Bernardino, California.      Farook entered the IRC alone, while

25   Malik waited in the parking lot of the IRC in the SUV.           Farook placed

26   a bag containing an improvised explosive device (“IED”) in a

27   conference room where his coworkers were holding an event.           After

28   some time, Farook and Malik drove away from the IRC.

                                          8
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 9 of 23 Page ID #:48



 1          At approximately 10:58 a.m., Farook and Malik returned to the

 2   IRC dressed in black tactical gear, approached the IRC on foot from

 3   the exterior, and opened fire using high-powered firearms on

 4   individuals outside and inside the venue.        Farook and Malik wounded

 5   at least 22 people and killed Robert Adams, Michael Wetzel,

 6   Bennedetta Betbadal, Nicholas Thalasinos, Yvette Velasco, Aurora

 7   Godoy, Juan Espinoza, Daniel Kaufman, Shannon Johnson, Damien Meins,

 8   Sierra Clayborn, Harry Bowman, Tin Nguyen, and Isaac Amanios.            At

 9   approximately 11:01 a.m., Farook and Malik departed the IRC and began

10   driving in and around the San Bernardino area.         Later that day, at or

11   about 3:08 p.m., law enforcement officers encountered Farook and

12   Malik in the black SUV in San Bernardino near the IRC.           Farook and

13   Malik engaged in a firefight with law enforcement officers that

14   resulted in the wounding of a law enforcement officer and the deaths

15   of Farook and Malik.

16          Sometime between 11:43 a.m. and 3:06 p.m., while defendant was

17   still at the Center Street Residence, she learned that law

18   enforcement had identified Farook as a suspect in the attack at the

19   IRC.   At approximately 3:06 p.m., one of defendant’s family members

20   (“FM1”) arrived at the Center Street Residence to pick up defendant

21   and the infant.    Defendant and FM1 discussed their shared belief that

22   Farook and Malik had perpetrated the attack at the IRC.

23   Approximately ten minutes after FM1 arrived at the Center Street

24   Residence, another family member (“FM2”) arrived to assist defendant

25   with departing from the Center Street Residence with the infant.              In

26   the presence of FM1 and FM2, defendant further expressed her belief

27   that Farook and Malik had perpetrated the attack at the IRC.

28   Defendant, FM1, and FM2 packed defendant’s and the infant’s

                                          9
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 10 of 23 Page ID #:49



 1   belongings and placed them in FM1’s car before leaving the Center

 2   Street Residence at approximately 3:41 p.m.

 3          Prior to leaving the Center Street Residence, defendant went

 4   into the bedroom of Farook, Malik, and their infant, grabbed at least

 5   one document that appeared to be a map (the “Document”), and fed the

 6   Document into a shredder, causing the Document to be altered,

 7   mutilated, and destroyed.      Defendant knew that the Document had been

 8   produced by Farook, and defendant believed the Document to be

 9   directly related to Farook’s and Malik’s planning of the attack at

10   the IRC.     The Document was thus especially probative of the attack

11   perpetrated by Farook and Malik.

12          Defendant’s intent in shredding the Document was to impede,

13   obstruct, and influence the criminal investigation that she knew had

14   begun or contemplated would begin into the attack at the IRC by

15   Farook and Malik.     Defendant agrees that that criminal investigation

16   was a matter within the jurisdiction of the United States Department

17   of Justice (“DOJ”), a department of the United States.

18          Defendant was not one of the shooters at the IRC or involved in

19   the subsequent firefight with law enforcement.          The government has

20   not alleged that defendant had prior knowledge of the attack at the

21   IRC.   When defendant shredded the Document, DOJ and its agencies had

22   not formally determined that the attack at the IRC involved a federal

23   crime of terrorism and had not formally opened an investigation into

24   the attack as such.

25                                 SENTENCING FACTORS

26          14.   Defendant understands that in determining defendant’s

27   sentence the Court is required to calculate the applicable Sentencing

28   Guidelines range and to consider that range, possible departures

                                          10
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 11 of 23 Page ID #:50



 1   under the Sentencing Guidelines, and the other sentencing factors set

 2   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

 3   Sentencing Guidelines are advisory only, that defendant cannot have

 4   any expectation of receiving a sentence within the calculated

 5   Sentencing Guidelines range, and that after considering the

 6   Sentencing Guidelines and the other § 3553(a) factors, the Court will

 7   be free to exercise its discretion to impose any sentence it finds

 8   appropriate up to the maximum set by statute for the crime of

 9   conviction.

10        15.   Defendant and the USAO agree to the following applicable

11   Sentencing Guidelines factors:

12      Base Offense Level:                    14         [U.S.S.G. § 2J1.2(a)]

13      Selection of Especially
        Probative Document to
14      Destroy:                               +2     [U.S.S.G. § 2J1.2(b)(3)]

15   Defendant and the USAO reserve the right to argue that additional

16   specific offense characteristics, adjustments, and departures under

17   the Sentencing Guidelines are appropriate.

18        16.   Defendant understands that there is no agreement as to

19   defendant’s criminal history or criminal history category.

20        17.   Defendant and the USAO reserve the right to argue for a

21   sentence outside the sentencing range established by the Sentencing

22   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

23   (a)(2), (a)(3), (a)(6), and (a)(7), subject to the restriction in

24   paragraph 5.c of this agreement that the government will not seek a

25   sentence greater than 18 months.

26                         WAIVER OF CONSTITUTIONAL RIGHTS

27        18.   Defendant understands that by pleading guilty, defendant

28   gives up the following rights:

                                          11
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 12 of 23 Page ID #:51



 1              a.    The right to persist in a plea of not guilty.

 2              b.    The right to a speedy and public trial by jury.

 3              c.    The right to be represented by counsel – and if

 4   necessary have the Court appoint counsel - at trial.           Defendant

 5   understands, however, that, defendant retains the right to be

 6   represented by counsel – and if necessary have the Court appoint

 7   counsel – at every other stage of the proceeding.

 8              d.    The right to be presumed innocent and to have the

 9   burden of proof placed on the government to prove defendant guilty

10   beyond a reasonable doubt.

11              e.    The right to confront and cross-examine witnesses

12   against defendant.

13              f.    The right to testify and to present evidence in

14   opposition to the charge, including the right to compel the

15   attendance of witnesses to testify.

16              g.    The right not to be compelled to testify, and, if

17   defendant chose not to testify or present evidence, to have that

18   choice not be used against defendant.

19              h.    Any and all rights to pursue any affirmative defenses,

20   Fourth Amendment or Fifth Amendment claims, and other pretrial

21   motions that have been filed or could be filed.

22        19.   Having been fully advised by defendant’s attorney regarding

23   application of the statute of limitations to the offense to which

24   defendant is pleading guilty, defendant hereby knowingly,

25   voluntarily, and intelligently waives, relinquishes, and gives up:

26   (a) any right that defendant might have not to be prosecuted for the

27   offense to which defendant is pleading guilty because of the

28   expiration of the statute of limitations for that offense prior to

                                          12
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 13 of 23 Page ID #:52



 1   the filing of the information alleging that offense; and (b) any

 2   defense, claim, or argument defendant could raise or assert that

 3   prosecution of the offense to which defendant is pleading guilty is

 4   barred by the expiration of the applicable statute of limitations,

 5   pre-indictment delay, or any speedy trial violation.

 6                          WAIVER OF APPEAL OF CONVICTION

 7        20.   Defendant understands that, with the exception of an appeal

 8   based on a claim that defendant’s guilty plea was involuntary, by

 9   pleading guilty defendant is waiving and giving up any right to

10   appeal defendant’s conviction on the offense to which defendant is

11   pleading guilty.    Defendant understands that this waiver includes,

12   but is not limited to, arguments that the statute to which defendant

13   is pleading guilty is unconstitutional, and any and all claims that

14   the statement of facts provided herein is insufficient to support

15   defendant’s plea of guilty.

16                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

17        21.   Defendant agrees that, provided the Court imposes a total

18   term of imprisonment on all counts of conviction of no more than 18

19   months, defendant gives up the right to appeal all of the following:

20   (a) the procedures and calculations used to determine and impose any

21   portion of the sentence; (b) the term of imprisonment imposed by the

22   Court; (c) the fine imposed by the Court, provided it is within the

23   statutory maximum; (d) to the extent permitted by law, the

24   constitutionality or legality of defendant’s sentence, provided it is

25   within the statutory maximum; (e) the term of probation or supervised

26   release imposed by the Court, provided it is within the statutory

27   maximum; and (f) any of the following conditions of probation or

28   supervised release imposed by the Court: the conditions set forth in

                                          13
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 14 of 23 Page ID #:53



 1   General Order 18-10 of this Court; the drug testing conditions

 2   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

 3   drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

 4        22.   The USAO agrees that, provided all portions of the sentence

 5   are at or below the statutory maximum specified above, the USAO gives

 6   up its right to appeal any portion of the sentence.

 7                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 8        23.   Defendant agrees that if, after entering a guilty plea

 9   pursuant to this agreement, defendant seeks to withdraw and succeeds

10   in withdrawing defendant’s guilty plea on any basis other than a

11   claim and finding that entry into this plea agreement was

12   involuntary, then (a) the USAO will be relieved of all of its

13   obligations under this agreement, including in particular its

14   obligations regarding the use of Cooperation Information; (b) in any

15   investigation, criminal prosecution, or civil, administrative, or

16   regulatory action, defendant agrees that any Cooperation Information

17   and any evidence derived from any Cooperation Information shall be

18   admissible against defendant, and defendant will not assert, and

19   hereby waives and gives up, any claim under the United States

20   Constitution, any statute, or any federal rule, that any Cooperation

21   Information or any evidence derived from any Cooperation Information

22   should be suppressed or is inadmissible.

23                           EFFECTIVE DATE OF AGREEMENT

24        24.   This agreement is effective upon signature and execution of

25   all required certifications by defendant, defendant’s counsel, and an

26   Assistant United States Attorney.

27

28

                                          14
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 15 of 23 Page ID #:54



 1                                BREACH OF AGREEMENT

 2        25.   Defendant agrees that if defendant, at any time after the

 3   signature of this agreement and execution of all required

 4   certifications by defendant, defendant’s counsel, and an Assistant

 5   United States Attorney, knowingly violates or fails to perform any of

 6   defendant’s obligations under this agreement (“a breach”), the USAO

 7   may declare this agreement breached.        For example, if defendant

 8   knowingly, in an interview, before a grand jury, or at trial, falsely

 9   accuses another person of criminal conduct or falsely minimizes

10   defendant’s own role, or the role of another, in criminal conduct,

11   defendant will have breached this agreement.         All of defendant’s

12   obligations are material, a single breach of this agreement is

13   sufficient for the USAO to declare a breach, and defendant shall not

14   be deemed to have cured a breach without the express agreement of the

15   USAO in writing.    If the USAO declares this agreement breached, and

16   the Court finds such a breach to have occurred, then:

17              a.    If defendant has previously entered a guilty plea

18   pursuant to this agreement, defendant will not be able to withdraw

19   the guilty plea.

20              b.    The USAO will be relieved of all its obligations under

21   this agreement; in particular, the USAO: (i) will no longer be bound

22   by any agreements concerning sentencing and will be free to seek any

23   sentence up to the statutory maximum for the crime to which defendant

24   has pleaded guilty; and (ii) will no longer be bound by any agreement

25   regarding the use of Cooperation Information and will be free to use

26   any Cooperation Information in any way in any investigation, criminal

27   prosecution, or civil, administrative, or regulatory action.

28

                                          15
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 16 of 23 Page ID #:55



 1              c.    The USAO will be free to criminally prosecute

 2   defendant for false statement, obstruction of justice, and perjury

 3   based on any knowingly false or misleading statement by defendant.

 4              d.    In any investigation, criminal prosecution, or civil,

 5   administrative, or regulatory action: (i) defendant will not assert,

 6   and hereby waives and gives up, any claim that any Cooperation

 7   Information was obtained in violation of the Fifth Amendment

 8   privilege against compelled self-incrimination; and (ii) defendant

 9   agrees that any Cooperation Information and any Plea Information, as

10   well as any evidence derived from any Cooperation Information or any

11   Plea Information, shall be admissible against defendant, and

12   defendant will not assert, and hereby waives and gives up, any claim

13   under the United States Constitution, any statute, Rule 410 of the

14   Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

15   Criminal Procedure, or any other federal rule, that any Cooperation

16   Information, any Plea Information, or any evidence derived from any

17   Cooperation Information or any Plea Information should be suppressed

18   or is inadmissible.

19                     COURT AND UNITED STATES PROBATION AND

20                      PRETRIAL SERVICES OFFICE NOT PARTIES

21        26.   Defendant understands that the Court and the United States

22   Probation and Pretrial Services Office are not parties to this

23   agreement and need not accept any of the USAO’s sentencing

24   recommendations or the parties’ agreements to facts or sentencing

25   factors.

26        27.   Defendant understands that both defendant and the USAO are

27   free to: (a) supplement the facts by supplying relevant information

28   to the United States Probation and Pretrial Services Office and the

                                          16
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 17 of 23 Page ID #:56



 1   Court, (b) correct any and all factual misstatements relating to the

 2   Court’s Sentencing Guidelines calculations and determination of

 3   sentence, and (c) argue on appeal and collateral review that the

 4   Court’s Sentencing Guidelines calculations and the sentence it

 5   chooses to impose are not error, although each party agrees to

 6   maintain its view that the calculations in paragraph 15 are

 7   consistent with the facts of this case.        While this paragraph permits

 8   both the USAO and defendant to submit full and complete factual

 9   information to the United States Probation and Pretrial Services

10   Office and the Court, even if that factual information may be viewed

11   as inconsistent with the facts agreed to in this agreement, this

12   paragraph does not affect defendant’s and the USAO’s obligations not

13   to contest the facts agreed to in this agreement.

14        28.   Defendant understands that even if the Court ignores any

15   sentencing recommendation, finds facts or reaches conclusions

16   different from those agreed to, and/or imposes any sentence up to the

17   maximum established by statute, defendant cannot, for that reason,

18   withdraw defendant’s guilty plea, and defendant will remain bound to

19   fulfill all defendant’s obligations under this agreement.            Defendant

20   understands that no one – not the prosecutor, defendant’s attorney,

21   or the Court – can make a binding prediction or promise regarding the

22   sentence defendant will receive, except that it will be within the

23   statutory maximum.

24                             NO ADDITIONAL AGREEMENTS

25        29.   Defendant understands that, except as set forth herein,

26   there are no promises, understandings, or agreements between the USAO

27   and defendant or defendant’s attorney, and that no additional

28

                                          17
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 18 of 23 Page ID #:57



 1   promise, understanding, or agreement may be entered into unless in a

 2   writing signed by all parties or on the record in court.

 3                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 4        30.   The parties agree that this agreement will be considered

 5   part of the record of defendant’s guilty plea hearing as if the

 6   entire agreement had been read into the record of the proceeding.

 7    AGREED AND ACCEPTED

 8    UNITED STATES ATTORNEY’S OFFICE
      FOR THE CENTRAL DISTRICT OF
 9    CALIFORNIA

10    TRACY L. WILKISON
      Attorney for the United States,
11    Acting Under Authority Conferred
      by 28 U.S.C. § 515
12
                                                        February 28, 2020
13

14    CHRISTOPHER D. GRIGG                             Date
      MELANIE SARTORIS
15    JULIUS J. NAM
      Assistant United States Attorneys
16

17    RAFIA SULTANA SHAREEF                            Date
      Defendant
18

19    CHARLES SWIFT                                    Date
      Attorney for Defendant
20    RAFIA SULTANA SHAREEF
21

22                            CERTIFICATION OF DEFENDANT
23        I have read this document in its entirety.          I have had enough
24   time to review and consider this agreement, and I have carefully and
25   thoroughly discussed every part of it with my attorney.           I understand
26   the terms of this agreement, and I voluntarily agree to those terms.
27   I have discussed the evidence with my attorney, and my attorney has
28   advised me of my rights, of possible pretrial motions that might be
                                          18
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 19 of 23 Page ID #:58



 1   filed, of possible defenses that might be asserted either prior to or

 2   at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),

 3   of relevant Sentencing Guidelines provisions, and of the consequences

 4   of entering into this agreement.       No promises, inducements, or

 5   representations of any kind have been made to me other than those

 6   contained in this agreement.       No one has threatened or forced me in

 7   any way to enter into this agreement.        I am satisfied with the

 8   representation of my attorney in this matter, and I am pleading

 9   guilty because I am guilty of the charge and wish to take advantage

10   of the promises set forth in this agreement, and not for any other

11   reason.

12

13    RAFIA SULTANA SHAREEF                         Date
      Defendant
14

15                     CERTIFICATION OF DEFENDANT’S ATTORNEY
16        I am RAFIA SULTANA SHAREEF’s attorney.           I have carefully and
17   thoroughly discussed every part of this agreement with my client.
18   Further, I have fully advised my client of her rights, of possible
19   pretrial motions that might be filed, of possible defenses that might
20   be asserted either prior to or at trial, of the sentencing factors
21   set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
22   provisions, and of the consequences of entering into this agreement.
23   To my knowledge: no promises, inducements, or representations of any
24   kind have been made to my client other than those contained in this
25   agreement; no one has threatened or forced my client in any way to
26   enter into this agreement; my client’s decision to enter into this
27   agreement is an informed and voluntary one; and the factual basis set
28

                                          19
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 20 of 23 Page ID #:59



 1   forth in this agreement is sufficient to support my client’s entry of

 2   a guilty plea pursuant to this agreement.

 3

 4    CHARLES SWIFT                                    Date
      Attorney for Defendant
 5    RAFIA SULTANA SHAREEF
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          20
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 21 of 23 Page ID #:60



 1

 2

 3

 4

 5

 6

 7

 8
                                      EXHIBIT A
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          21
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 22 of 23 Page ID #:61



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                No.

12             Plaintiff,                     I N F O R M A T I O N

13             v.                             [18 U.S.C. § 1519: Alteration,
                                              Destruction, and Mutilation of
14   RAFIA SULTANA SHAREEF,                   Records]
        aka “Rafia Farook,”
15
               Defendant.
16

17

18        The Attorney for the United States charges:
19                                 [18 U.S.C. § 1519]
20        On or about December 2, 2015, in San Bernardino County, within
21   the Central District of California, defendant RAFIA SULTANA SHAREEF,
22   also known as “Rafia Farook,” knowingly altered, destroyed, and
23   mutilated a document, namely, a handwritten “map” drafted by Syed
24   Rizwan Farook and Tashfeen Malik, two perpetrators of the December 2,
25   2015 terrorist attack at the Inland Regional Center in San
26   Bernardino, California, with the intent to impede, obstruct, and
27   influence the investigation and proper administration of a matter
28
     Case 5:20-cr-00058-JGB Document 10 Filed 03/03/20 Page 23 of 23 Page ID #:62



 1   within the jurisdiction of the United States Department of Justice,

 2   and in relation to and in contemplation of any such matter.

 3

 4                                   TRACY L. WILKISON
                                     Attorney for the United States,
 5                                   Acting Under Authority Conferred
                                     by 28 U.S.C. § 515
 6

 7

 8
                                     PATRICK R. FITZGERALD
 9                                   Assistant United States Attorney
                                     Chief, National Security Division
10
                                     CHRISTOPHER D. GRIGG
11                                   Assistant United States Attorney
                                     Chief, Terrorism and Export Crimes Section
12
                                     MELANIE SARTORIS
13                                   Assistant United States Attorney
                                     Deputy Chief, General Crimes Section
14
                                     JULIUS J. NAM
15                                   Assistant United States Attorney
                                     Criminal Appeals Section
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
